 



Exhibit 10.31

TRIPATH IMAGING, INC.

DIRECTOR COMPENSATION AT MARCH 31, 2005

On January 26, 2005, the Compensation Committee approved a director compensation
package for non-management directors who beneficially own less than 3% of the
Company’s outstanding common stock, to be effective January 1, 2005. The chairs
of the Company’s Audit Committee, Compensation Committee and Nominating and
Governance Committee will receive an annual fee of $5,000, payable quarterly,
for service as committee chair. Non-management directors will receive $15,000
per year for service as a director, payable quarterly, plus a per board meeting
fee of $2,500 and a per committee meeting fee of $1,000, plus reimbursement of
reasonable expenses incurred in connection with attending or otherwise
participating in meetings of the directors and committees of the board.

In addition, non-management directors who beneficially own less than 3% of the
Company’s outstanding common stock receive compensation for their service on the
board pursuant to the Company’s 1997 Director Stock Option Plan. The Board of
Directors may by resolution determine that any otherwise eligible director shall
not receive grants of stock options under the 1997 Director Plan. Each time an
Eligible Director is elected or re-elected, such director will be granted
automatically an option to purchase 30,000 shares of our common stock. Such
options become exercisable in thirty-six (36) equal monthly installments on the
last day of each month, if and only if the director is still serving on the
Company’s Board of Directors at the opening of business on that day. Each option
has a term of ten years. The exercise price for each option is equal to the last
reported sales price for the Company’s common stock on the business day
immediately preceding the date of grant, as reported on the Nasdaq National
Market. The exercise price may be paid in cash, shares of common stock or a
combination of both.

 